---~-----




           NOTE: This order is nonprecedential.

   Wntteb ~tate~ ([ourt of ~peaI~
       for tbe jfeberaI <!Ctrcutt

 S3 GRAPHICS      co., LTD. AND S3 GRAPHICS, INC.,
                       Appellants,
                            v.
      INTERNATIONAL TRADE COMMISSION,
                  Appellee,
                           AND

                      APPLE INC.,
                       Intervenor.


                        2012-1127


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-724.


                      ON MOTION


              Before SCHALL, Circuit Judge.
                       ORDER
    S3 Graphics Co., Ltd. and S3 Graphics, Inc. move for
leave to add an appendix citation to their reply brief and
add the document to the appendix. Apple Inc. opposes
and moves to strike the portions of S3 Graphics Co., Ltd.
S3 GRAPHICS CO   v. ITC                                        2


and 83 Graphics, Inc.'s reply brief that reference the
citation. 83 Graphics Co., Ltd. and 83 Graphics, Inc.
respond.
    We grant the motion to the extent that 83 Graphics
Co., Ltd. and 83 Graphics, Inc. may file a supplemental
appendix that includes the document. The relevance of
the documents is left to the merits panel.
      Accordingly,
      IT Is ORDERED THAT:
    (1) 83 Graphics Co., Ltd. and 83 Graphics, Inc.'s mo-
tion is granted to the extent stated above. Apple Inc.'s
motion is denied.
   (2) A copy of this order shall be transmitted to the
merits panel, to explain the supplement.
                                   FOR THE COURT


      NOV 02 2012                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                  ·Clerk
cc: George A. Riley, Esq.
    Donald R. Dunner, Esq.                     couJ~~Jl'EAL$
                                          u.s.ntE FEDERAt CIRCUITFOR
    Clark S. Cheney, Esq.
                                               NOV 02 ZOlZ
s26
                                                   JANHORBAlY
                                                      ClERK